EXHIBIT 5.1 OPINION OF SCOTT D. OLSON, ESQ. SCOTT D. OLSON, ESQ. 8 Via Barcaza Coto de Caza, CA 92679 Fax (501) 634-2648 Tel (310) 985-1034 scottdavidolson@yahoo.com December 19, 2007 Board of Directors BlueFire Ethanol Fuels, Inc. 31 Musick Irvine, CA 92618 Re: Registration Statement on Form SB-2 Ladies and Gentlemen: As legal counsel for BlueFire Ethanol Fuels, Inc., a Nevada corporation (the "Company"), I am rendering this opinion in connection with the registration under the Securities Act of 1933, as amended, on Form SB-2 (the “Registration Statement”) as filed with the U.S. Securities and Exchange Commission (the “SEC”), which Registration Statement relates to the registration of the resale by the selling stockholders of 13,488,511 shares of common stock of the Company (the “Securities”). I have conducted a review of Nevada law, examined all instruments, documents and records which I deemed relevant and necessary for the basis of my opinion hereinafter expressed. In such examination, I have assumed the genuineness of all signatures and the authenticity of all documents submitted to me as originals and the conformity to the originals of all documents submitted to me as copies. I am admitted to practice only in the State of California and I express no opinion concerning any law other than the law of the State of California and the federal law of the United States. Based on such examination, I am of the opinion that the Securities offered by the selling shareholders have been validly authorized, legally issued, fully paid, and are non-assessable. If any of the Securities are transferred or sold in accordance with the terms of the prospectus, they would continue to be legally issued, fully paid, non-assessable shares of the Company. Without admitting that I am an “expert” within the meaning of the Securities Act of 1933, as amended, or the rules and regulations of the SEC thereunder with respect to any part of the Registration Statement, I hereby consent to the filing of this opinion letter as Exhibit 5.1 to the Registration Statement and to the reference to me under the caption “Legal Matters” in the prospectus which is part of the Registration Statement. Signed, /s/ Scott D. Olson SCOTT D. OLSON, ESQ.
